Name: 2002/863/EC: Commission decision of 29Ã October 2002 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorized for human consumption, with respect to Greenland, New Caledonia, Costa Rica, Papua New Guinea, Suriname, Switzerland, Mozambique, Honduras, Kazakhstan and the Federal Republic of Yugoslavia (Text with EEA relevance.) (notified under numberÃ C(2002) 4100)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  fisheries;  health;  cooperation policy;  marketing;  trade
 Date Published: 2002-11-05

 Avis juridique important|32002D08632002/863/EC: Commission decision of 29 October 2002 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorized for human consumption, with respect to Greenland, New Caledonia, Costa Rica, Papua New Guinea, Suriname, Switzerland, Mozambique, Honduras, Kazakhstan and the Federal Republic of Yugoslavia (Text with EEA relevance.) (notified under number C(2002) 4100) Official Journal L 301 , 05/11/2002 P. 0053 - 0056Commission decisionof 29 October 2002amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorized for human consumption, with respect to Greenland, New Caledonia, Costa Rica, Papua New Guinea, Suriname, Switzerland, Mozambique, Honduras, Kazakhstan and the Federal Republic of Yugoslavia(notified under number C(2002) 4100)(Text with EEA relevance)(2002/863/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 of June 1995(1) on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs, as amended by Decision 2001/4/EC(2), and in particular Article 2 (2) and (3) thereof,Whereas:(1) Commission Decision 97/296/EC(3), as last amended by Decision 2002/473/EC(4), lists the countries and territories from which importation of fishery products for human consumption is authorised. Part I of the Annex lists the names of the countries and territories covered by a specific Decision under Directive 91/493/EEC and part II names those qualifying under Article 2(2) of Decision 95/408/EC.(2) Commission Decisions C(2002) 4091(5), C(2002) 4090(6), C(2002) 4088(7), C(2002) 4096(8), C(2002) 4092(9), C(2002) 4097(10), C(2002) 4094(11), C(2002) 4098(12) and C(2002) 4099(13) set specific import conditions for fishery and aquaculture products originating in Greenland, New Caledonia, Costa Rica, Papua New Guinea, Suriname, Switzerland, Mozambique, Honduras and Kazakhstan. The mentioned countries should therefore be added to part I of the Annex.(3) The the Federal Republic of Yugoslavia has provided information that it satisfies equivalent conditions to those laid down in Community legislation and is able to guarantee that the fishery products it will export to the Community meet the health requirements of Directive 91/493/EEC; it is therefore necessary to include this country in Part II of the list. Nevertheless, following the information and the guarantees received from the competent authorities of this country it is necessary to restrain the imports of fishery products to wild fish intended for direct human consumption. Furthermore, the information provided by the Yugoslav authority does not pertain to Kosovo, as defined by the United Nations Security Council Resolution 1244 of 10 June 1999, which is subject to international civil administration by the United Nations Mission in Kosovo (UNMIK). It is therefore not possible at this stage to cover Kosovo under Part II of the list.(4) Decisions C(2002) 4091, C(2002) 4090, C(2002) 4088, C(2002) 4096, C(2002) 4092, C(2002) 4097, C(2002) 4094 and C(2002) 4098 will enter into force 45 days after their publication in the Official Journal providing for the necessary transitional period and it is necessary to apply the same delay for the implementation of the present Decision. Nevertheless, since the import of fishery products from the Federal Republic of Yugoslavia will be authorized for the first time by the present Decision and from Kazakhstan by Decision C(2002) 4099 there is no need for such transitional period, and a period of three days is sufficient to ensure the publicity of the authorization, imports from these countries may be permitted 3 days after the publication of these Decisions in the Official Journal.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex of the present Decision replaces the Annex to Decision 97/296/EC.Article 21. This Decision shall apply from 20 December 2002.2. By derogation from paragraph 1, Member States may authorise the import of fishery products from the Kazakhstan and from the Federal Republic of Yugoslavia(14) from 8 November 2002.Article 3This Decision is addressed to the Member States.Done at Brussels, 29 October 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 2, 5.1.2001, p. 21.(3) OJ L 122, 14.5.1997, p. 21.(4) OJ L 163, 21.6.2002, p. 29.(5) See p. 11 of this Official Journal.(6) See p. 6 of this Official Journal.(7) See p. 1 of this Official Journal.(8) See p. 33 of this Official Journal.(9) See p. 19 of this Official Journal.(10) See p. 38 of this Official Journal.(11) See p. 24 of this Official Journal.(12) See p. 43 of this Official Journal.(13) See p. 48 of this Official Journal.(14) Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999.ANNEXList of countries and territories from which importation of fishery products in any form intended for human consumption is authorisedI. Countries and territories covered by a specific decision under Council Directive 91/493/EECAL - ALBANIAAR - ARGENTINAAU - AUSTRALIABD - BANGLADESHBG - BULGARIABR - BRAZILCA - CANADACH - SWITZERLANDCI - IVORY COASTCL - CHILECN - CHINACO - COLOMBIACR - COSTA RICACU - CUBACZ - CZECH REPUBLICEC - ECUADOREE - ESTONIAFK - FALKLAND ISLANDSGA - GABONGH - GHANAGL - GREENLANDGM - GAMBIAGN - GUINEA CONAKRYGT - GUATEMALAHN - HONDURASHR - CROATIAID - INDONESIAIN - INDIAIR - IRANJM - JAMAICAJP - JAPANKR - SOUTH KOREAKZ - KAZAKHSTANLT - LITHUANIALV - LATVIAMA - MOROCCOMG - MADAGASCARMR - MAURITANIAMU - MAURITIUSMV - MALDIVESMX - MEXICOMY - MALAYSIAMZ - MOZAMBIQUENA - NAMIBIANC - NEW CALEDONIANG - NIGERIANI - NICARAGUANZ - NEW ZEALANDOM - OMANPA - PANAMAPE - PERUPG - PAPUA NEW GUINEAPH - PHILIPPINESPK - PAKISTANPL - POLANDRU - RUSSIASC - SEYCHELLESSG - SINGAPORESI - SLOVENIASN - SENEGALSR - SURINAMETH - THAILANDTN - TUNISIATR - TURKEYTW - TAIWANTZ - TANZANIAUG - UGANDAUY - URUGUAYVE - VENEZUELAVN - VIETNAMYE - YEMENZA - SOUTH AFRICAII. Countries and territories meeting the terms of Article 2(2) of Council Decision 95/408/ECAE - UNITED ARAB EMIRATESAM - ARMENIA(1)AO - ANGOLAAG - ANTIGUA & BARBUDA(2)AN - NETHERLANDS ANTILLESAZ - AZERBAIJAN(3)BJ - BENINBS - BAHAMASBY - BELARUSBZ - BELIZECG - REPUBLIC OF CONGO(4)CM - CAMEROONCY - CYPRUSDZ - ALGERIAER - ERITREAFJ - FIJIGD - GRENADAHK - HONG KONGHU - HUNGARY(5)IL - ISRAELKE - KENYALK - SRI LANKAMM - MYANMARMT - MALTAPF - FRENCH POLYNESIAPM - ST PIERRE & MIQUELONRO - ROMANIASB - SOLOMON ISLANDSH - ST HELENASV - EL SALVADORTG - TOGOUS - UNITED STATES OF AMERICAYT - MAYOTTE(6)YU - YUGOSLAVIA(7)(8)ZW - ZIMBABWE(1) Authorised only for imports of live crayfish (Astacus leptodactylus) intended for direct human consumption.(2) Authorised only for imports of fresh fish.(3) Authorised only for imports of caviar.(4) Authorised only for imports of fishery products caught, frozen and packed in their final packaging at sea.(5) Authorised only for import of live animals intended for direct human consumption.(6) Authorized only for imports of non-processed and non-prepared fresh aquaculture products.(7) Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999.(8) Authorized only for imports of wild fish intended for direct human consumption.